Citation Nr: 1815810	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-37 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a right shoulder injury.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979 and from February 2003 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut which denied service connection for a right shoulder injury.  The Veteran disagreed with that decision.  See August 2013 Notice of Disagreement.  The jurisdiction of the claim has now been transferred to the RO in San Diego, California.

A hearing was held before the undersigned Veterans Law Judge (VLJ) in January 2018.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records reflect a March 1978 injury to his right shoulder following a blow against a wall while playing racquetball.  Pain with abduction and reaching back with his arm was documented.  The Veteran's January 2018 hearing testimony confirmed his in-service racquetball injury and reported continuous pain since the injury with progressively worsening symptoms.  In fact, he testified there are bad days where he can barely lift his arm.  

Absent a private treatment record for a separate injury following a fall from his bike in September 2008, the record does not reflect VA or private treatment of the Veteran's right shoulder in order to diagnose any existing disability.  However, in light of the Veteran's clear in-service injury and testimony regarding continuity of symptomatology following the injury, and in giving the Veteran the benefit of the doubt, the Board finds a medical examination is warranted to determine the nature and etiology of the Veteran's right shoulder.

Accordingly, the case is REMANDED for the following actions:

1.  With any assistance needed from the Veteran, obtain updated and relevant VA treatment records and private treatment records and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  After the above development has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed right shoulder injury.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should:

	a.  Clarify whether the Veteran has a present diagnosis related to his right shoulder.  

	b.  If any diagnosis is rendered, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right shoulder disability was incurred in or caused by his in-service injury. See March 1978 service treatment records.

A complete rationale must be provided for all opinions presented.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

3.  Thereafter, review the claims folder to ensure that all of the foregoing development has been conducted and completed in full.  If not, corrective action should be taken.  The AOJ should then re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

